Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of March 11th 2020 has been considered.
Claims 1, 8 and 10-12 have been amended.
Claims 7, 9 and 13-18 are cancelled.
Claims 1-6, 8 and 10-12 are pending in the current application.
Claims 10-12 are withdrawn from consideration.
Claims 1-6 and 8 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 5,505,982) in view of NPL Seguine Edward S., "Casson Plastic Viscosity and yield Value What They Are and What They Mean to the Confectioner" (from The Manufacturing Confectioner. November 1988. pp. 57-63). Evidenced by Kinyanjui et al., “Organic Emulsifiers” (from Encyclopedia of Food Sciences and Nutrition, pp. 2070-2077, 2003).
Regarding claims 1-6 and 8: Krawczyk discloses a confectionary product comprising 20% to 30% fat and 3% to 30% cellulose/surfactant composition comprising 5%-10% surfactant (i.e., emulsifier) (see Krawczyk abstract; column 4, lines 30-62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the claimed surfactant contents claimed overlap or lie inside the surfactant contents in Krawczyk, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the fat contents recited in the claims: Krawczyk discloses a confectionary product comprising 20% to 30% fat (see Krawczyk abstract; column 4, lines 30-62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the relative contents of fat recited in claims 1, 2 and 6 are close enough to the relative fat content in Krawczyk, it would have been obvious to a skilled artisan that the relative contents of fat recited in claims 1, 2 and 6 are but an obvious variant of that disclosed in Krasczyk, and thus it would have been obvious to a skilled artisan to arrive at the claimed invention in order to meet the texture, richness and flavor of the chocolate confection that is desired by the skilled artisan (see MPEP §2144.05).
In the alternative, Krawczyk discloses a typical chocolate composition can comprise as much as 50% fat (see Krasczyk column 9, lines 21-28) and that the composition in Krasczyk provides a 15 to 40% reduction in fat content (see Krawczyk column 9, lines 34-37).  Given the fact the relative contents of fat recited in claims 1, 2 and 6 overlap the fat content in Krasczyk, a prima facie case of obviousness exists. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to the emulsifiers recited in the claims: Krawczyk discloses using the nonionic emulsifiers, sorbitan mono fatty acid esters, wherein the fatty acids are saturated (e.g., sorbitan monostearate and/or sorbitan monolaurate) with hydrophilic lipophilic balance (i.e., HLB) of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48). Given the fact the claimed HLB values claimed, overlap or lie inside the HLB values in Krawczyk, a prima facie case of obviousness exists (see MPEP §2144.05). Moreover, given the fact that sorbitol or sorbitan fatty acid esters are known in the art to refer the same organic emulsifiers, as sorbitan fatty acid esters are esters of sorbitol and fatty acids (see Kinyanjui page 2073), the sorbitans mono fatty acid esters in Krawczyk meet the claimed limitations.
Furthermore, Krawczyk also discloses that the sorbitan mono fatty acid esters emulsifiers have HLB of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48), but fails to disclose the plastic viscosity and yield values of the confectionary product; However, Seguine discloses that the plastic viscosity and yield values depend on the constituents making up the confectionary (e.g., emulsifier) which impact the handling properties and rheology of the confectionary product (e.g., chocolate), and of adjusting the types and relative amounts of constituents in order to attain a confectionary product with desired handling properties and rheology (see Seguine whole document). Therefore, it would have been obvious to a skilled artisan to have modified Krawczyk and to have adjusted the constituents (e.g., emulsifier, fat) and their amounts, in order attain a confection product with desired handling properties and rheology, and thus arrive at the plastic viscosity, yield values and yield value/plastic viscosity recited in claims 1-6. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on March 11th 2022 have been fully considered but they are not fully persuasive.

Applicant argues on pages 3-4 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Krawczyk fails to disclose using sorbitol mono fatty acids, and McGrane discloses of highly substituted sorbitol fatty acids, which are not mono fatty acids. The examiner respectfully disagrees.
As discussed above, given the fact that sorbitol or sorbitan fatty acid esters are known in the art to refer the same organic emulsifiers, as sorbitan fatty acid esters are esters of sorbitol and fatty acids (see Kinyanjui page 2073), the sorbitans mono fatty acid esters in Krawczyk meet the claimed limitations.

Applicant argues on pages 4-5 of the “Remarks” that the prior art references fail to render the claimed invention obvious because Krawczyk discloses using fat content of 30% which is below the 30.1% content recited in the claims.
As discussed above, Krawczyk discloses a confectionary product comprising 20% to 30% fat (see Krawczyk abstract; column 4, lines 30-62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the relative contents of fat recited in claims 1, 2 and 6 are close enough to the relative fat content in Krawczyk, it would have been obvious to a skilled artisan that the relative contents of fat recited in claims 1, 2 and 6 are but an obvious variant of that disclosed in Krasczyk, and thus it would have been obvious to a skilled artisan to arrive at the claimed invention in order to meet the texture, richness and flavor of the chocolate confection that is desired by the skilled artisan (see MPEP §2144.05).
In the alternative, Krawczyk discloses a typical chocolate composition can comprise as much as 50% fat (see Krasczyk column 9, lines 21-28) and that the composition in Krasczyk provides a 15 to 40% reduction in fat content (see Krawczyk column 9, lines 34-37).  Given the fact the relative contents of fat recited in claims 1, 2 and 6 overlap the fat content in Krasczyk, a prima facie case of obviousness exists. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Applicant argues on pages 5-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicant had demonstrated that arriving at the yield values and plastic viscosity values and ratios recited in the claims was very difficult. The examiner respectfully disagrees.
While the examiner appreciate the difficulty involved in attaining the recited yield and plastic viscosity values and ratio recited in the claims, the adjustment and modifications are clearly disclosed in Seguine. Given the fact discovering an optimum value of a result effective variable, involves only routine skill in the art (see MPEP §2144.05), it would have been obvious to a skilled artisan to have modified Krawczyk and to have adjusted the constituents (e.g., emulsifier, fat) and their amounts, in order attain a confection product with desired handling properties and rheology, and thus arrive at the plastic viscosity, yield values and yield value/plastic viscosity recited in claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792